Citation Nr: 1445865	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  13-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to July 22, 2014.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine on and after July 22, 2014.  

3.  Entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1951 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In that decision, the RO implemented the Board's December 2011 award of service connection for a low back disorder, and assigned a 10 percent initial evaluation effective the Veteran's June 2005 date of claim.  The Veteran appealed that initial evaluation, and the RO increased the evaluation in a July 2014 decision and statement of the case (SOC), effective the date of his most recent VA examination, July 22, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal and have been recharacterized as reflected on the title page.  

In addition, the Veteran's March 2012 notice of disagreement (NOD) asserted that his 1998 retirement had been premature, but necessary due to persistent lower back pain.  As such, it follows that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b) (2013); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.

A review of the Veteran's Virtual VA claims file and the Veterans Benefits Management System shows only records that are duplicative of those in his physical claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Initially, remand is required for obtaining VA treatment records.  The RO indicated in the June 2013 SOC and July 2014 supplemental statement of the case (SSOC) that these adjudications included electronic review of VA treatment records from the Birmingham VA Medical Center (VAMC) through June 2013 and July 2014, respectively.  The most recent VA treatment records in the claims file are for treatment in June 2007.  Otherwise, there are no VA treatment records in either VBMS or the Virtual VA claims file.  Therefore, remand is necessary to obtain the Veteran's outstanding VA treatment records.  

Additionally, remand is required to obtain private records.  In June 2010, the Veteran submitted a private medical opinion in support of his claim from Dr. E.A.C.  However, this is a statement focusing on the elements of service connection, and did not include supporting treatment records showing the severity and manifestations of the Veteran's now service-connected condition.  More recently, the Veteran has referenced his treating physician in his March 2012 NOD.  Therefore, it would appear that there are relevant, outstanding, private treatment records.  On remand, the AOJ should request the Veteran's authority to obtain any outstanding private treatment records.  

Finally, remand is required to afford the Veteran a new VA examination.  Although the July 2014 VA examination is current, the examiner did not have the opportunity to review any private treatment records.  That examiner also found that the Veteran's service-connected degenerative disc disease of the lumbar spine has no impact on his ability to work.  However, in making that finding, the VA examiner did not discuss the Veteran's March 2012 NOD asserting that lower back pain had caused his premature retirement in 1998.  Additionally, the examination report listed no flare-ups, but again failed to discuss the March 2012 NOD listing between two and four flare-ups per year rendering the Veteran bed-ridden.  Finally, the examination report listed a lack of radicular pain or any other signs or symptoms due to radiculopathy, despite the Veteran's July 2013 substantive appeal arguing for consideration of numbness in the legs attributed to his back condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  This request should specifically include all records from the Birmingham VA Medical Center for treatment since June 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Dr. E.A.C. (see the Veteran's June 2010 submission), and any other orthopedist or specialist who has treated his lumbar spine.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  After completing the preceding development, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lower back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  The examiner should report all signs and symptoms necessary for evaluation of the Veteran's lower back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis or equivalent functional impairment.  The examiner must identify any incapacitating episodes requiring bed rest prescribed by a physician.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner must also address any neurological symptoms, such as radiating pain, to include any relevant testing.  This report should include a discussion of the Veteran's assertions in his March 2012 NOD as to flare-ups rendering him bed-ridden, and in his July 2013 substantive appeal as to numbness in his legs attributed to his service-connected degenerative disc disease.   

4.  After completing the preceding development, a social and industrial survey must be obtained to ascertain the Veteran's work or work-like functioning.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of industrial impairment that the Veteran experiences as a result of his service-connected degenerative disc disease.  The individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disability.  The examiner should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  This survey should include a discussion of the Veteran's assertions in his March 2012 NOD as to premature retirement in 1998 due to persistent lower back pain.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

